BROCK, Judge.
Defendant assigns as error the admission of his in-custody confession into evidence. The trial judge conducted a full and fair evidentiary hearing, in the absence of the jury, upon the question of the voluntariness of defendant’s confession. The evidence fully supports the finding and conclusion by the trial judge that defendant’s confession was freely and voluntarily given. When supported by the evidence the trial court’s findings will not be disturbed on appeal. This assignment of error is overruled.
Defendant assigns as error the denial of his motion for nonsuit. The evidence of defendant’s confession coupled with the evidence of the corpus delicti was sufficient to require submission of the case to the jury and to support its verdict. This assignment of error is overruled.
Defendant assigns as error that the trial judge permitted defendant, against the advice of counsel, to call defendant’s sister as a defense witness. The trial judge fully and fairly advised the defendant of his right to offer evidence or not offer evidence, and the procedural consequences of either choice. The trial judge further advised the defendant that defense counsel felt it would be for defendant’s best interest that he not offer evidence. In spite of the judge’s explanations, and in spite of the advice of counsel to the contrary, defendant called his sister to testify. Her testimony was sufficient to have convicted defendant. He now complains.
In our view, when a defendant proceeds against the advice of his attorney, he will just have to live with the results. This defendant has been accorded every protection to which he is entitled. In any event, the State’s evidence in this case was so clear and overwhelming that the testimony of defendant’s sister was merely cumulative. This assignment of error is overruled.
*305We find no merit in defendant’s exceptions to the answers given by the trial judge to questions asked by the jurors. In our opinion, defendant had a fair trial, free from prejudicial error.
No error.
Judges Britt and Baley concur.